The evidence in this case, without dispute, disclosed that the appellant was an independent cotton buyer, and did engage in the business of a cotton buyer in the city of Huntsville during the period of time covered by the complaint; and, further, that he so engaged in said business of a cotton buyer without having first paid for and taken out a license, so to do, as required by the license ordinance of said city of Huntsville.
The material questions, therefore, presented by this appeal, are: (1) The sufficiency of the complaint or affidavit as finally amended; and, (2) the validity of the ordinance in question.
We are of the opinion that the complaint or affidavit as finally amended was not subject to any of the grounds of demurrer interposed thereto, and that the demurrers were properly overruled. Turner v. Town of *Page 657 
Lineville, 2 Ala. App. 454, 56 So. 603; Lane v. Tuscaloosa,12 Ala. App. 599, 67 So. 778; Rosenberg v. Selma, 168 Ala. 195,52 So. 742.
We are also of the opinion that the court ruled correctly in holding that the evidence adduced upon this trial relative to the passage and publication of the ordinance in question was sufficient to meet the rules of evidence and the law governing the validity of the ordinances of municipal corporations, and the burden of proof resting upon the municipality in an action for a violation of such ordinance. The rules in this respect have been so often announced there appears no necessity here of restating these rules. Little v. City of Attalla, 4 Ala. App. 289,58 So. 949; Bell v. Town of Jonesboro, 3 Ala. App. 652,57 So. 138; Clark v. Town of Uniontown, 4 Ala. App. 264,58 So. 725.
This cause was tried by the court without a jury. Under the usual rule we will not disturb the judgment rendered.
Affirmed.